United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                     July 25, 2005
                               FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                    Clerk


                                      No. 04-20766
                                    Summary Calendar



       THOMAS JOHN,

                                                        Plaintiff-Appellant,

                                           versus

       SERAMPORE INDUSTRIES PRIVATE LTD.;
       SERAMPORE INDUSTRIES PRIVATE LTD., INC.,

                                                        Defendants-Appellees.


                    Appeals from the United States District Court for
                             the Southern District of Texas
                              (USDC No. 4:03-CV-4398)
           _________________________________________________________


Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       We affirm for the following reasons.

       1. Res judicata bars claims that were or could have been brought in the state

proceedings. All of appellant John’s state claims are either for stock benefits or

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
severance pay which could have been brought in the state administrative action before the

Texas Workforce Commission. These alleged benefits would fall under the broad

definition of wages subject to the jurisdiction of the Commission. Wages under the

Payday Law include severance benefits as well as compensation for “labor or services

rendered by an employee, whether computed on a time, task, piece, commission, or other

basis.” TEX. LAB. CODE ANN. § 61.001(7) (Vernon 1996). Proceedings before the

Commission under the Payday Law are subject to the doctrine of res judicata. Igal v.

Brightstar Info. Tech. Group, Inc., 140 S.W.3d 820, 825 (Tex. App.–Eastland 2004, writ

filed).

          2. We agree with appellees that for purposes of res judicata Serampore-India was

in privity with Serampore-USA.

          3. Even if we are mistaken as to the scope of the Commission’s jurisdiction, we

agree with appellees that all of John’s claims could have been brought in the suit filed in

state district court, seeking judicial review of the Commission decision. All the claims

arise out the same nucleus of operative facts and are therefore barred by res judicata.

          4. As we understand John’s brief, he argues that res judicata does not apply

because the state tribunals lacked jurisdiction over his claims, as his claims for benefits

are exclusively federal by virtue of ERISA preemption. We agree with the district court

that John’s claims are not covered by ERISA because they relate to benefits allegedly due

to a single employee under a unique employment contract, rather than benefits under an

employee benefit plan applicable to a class of beneficiaries. See Mem’l Hosp. Sys. v.

                                               2
Northbrook Life Ins. Co., 904 F.2d 236, 240 (5th Cir. 1990). Res judicata aside, the

inapplicability of ERISA also means that John’s federal claims in the pending suit fail on

the merits.

       AFFIRMED.




                                            3